Campbell, J.
I concur in holding that the set-off is not allowable. No claim can be set off which is not a personal and sole debt of the sole owner or assignor of the claim in suit, where such claim is held by an individual or by an assignee held to the equities binding such individual. Mrs. Donaldson never owed the corporation, and the money which was drawn frqm it was not com *296sidered by the corporation as her debt, but as means to be used for all the corporators. If she was not regarded in the transaction as a debtor of the corporation, there was no claim to set off. There was no testimony tending to prove any such thing.
As this suit is a common-law action in form merely, and for the purpose of settling the creditor’s claim against the corporate estate, it should be ordered that the set-off be not allowed, and that plaintiff’s claim should be allowed in full.
Champlin, Morse, and Long, JJ., concurred with Campbell, J.